Exhibit 10.90

 

Notice of Conversion

 

To:

VCampus Corporation

1850 Centennial Park Drive

Suite 200

Reston, Virginia 20191

Attention:  Christopher L. Nelson, Chief Financial Officer

 

From:

 

Name of Preferred
Stockholder:                                                            

 

Class and Number of Preferred Shares Being Converted:

 

Series C:

                                                   

Series D:

                                                   

Series E:

                                                   

Series F:

                                                   

Series F-1:

                                                   

Series F-2:

                                                   

Series G:

                                                   

 

In consideration for the agreement by VCampus Corporation (“VCampus”) to issue
warrants as provided herein, and pursuant to the conversion terms and procedures
set forth in the Certificate of Designations of each applicable class of VCampus
preferred stock, the undersigned stockholder hereby exercises its right to
convert all of its shares of VCampus preferred stock, as identified above (the
“Designated Preferred Shares”), into shares of the common stock of VCampus,
effective immediately; provided, however, that with respect to any shares of
VCampus Series G preferred stock held by the undersigned, VCampus shall only be
required to issue, on a pro rata basis upon the conversion thereof, the maximum
number of shares of common stock then permitted by the rules of the Nasdaq
SmallCap Market (hereinafter, the “Exchange Cap,” which equals 19.9% of the
shares outstanding at the time of the Series G financing); provided further,
however, that both VCampus and the undersigned hereby agree that all shares of
Series G preferred stock held by the undersigned which are not currently being
converted hereunder because of the Exchange Cap shall automatically convert into
common stock pursuant to the applicable conversion terms set forth herein
immediately upon approval of the Series G financing by the stockholders of
VCampus.  VCampus plans to solicit stockholder approval for the Series G
financing at its 2003 annual meeting, currently scheduled for June 2003.  Any
and all rights and preferences of preferred stockholders of VCampus existing
under the applicable Certificate of Designations or otherwise relating to
ownership of the Designated Preferred Shares being converted hereunder,
including any future dividends and anti-dilution protections, shall terminate
effective immediately upon the applicable conversions effected hereby.

 

--------------------------------------------------------------------------------


 

Upon execution and delivery of this Conversion Notice, and as a condition to the
issuance and sale of the shares of the VCampus common stock upon conversion of
the Designated Preferred Shares pursuant hereto, the undersigned delivers and
surrenders herewith all stock certificates representing the Designated Preferred
Shares, and VCampus shall promptly thereafter deliver to the undersigned
certificates representing the common stock issued in exchange.  Unless otherwise
requested in writing by the undersigned, VCampus will hold in trust certificates
representing the unconverted portion of any shares of Series G preferred stock
until the date of its 2003 annual stockholders meeting, following stockholder
approval at which such certificates will be cancelled and exchanged for common
stock as provided herein. In the event any preferred certificate has been lost,
stolen or destroyed, VCampus shall issue in exchange for such lost, stolen or
destroyed preferred certificates, the shares of common stock available upon
conversion thereof, subject to execution by the holder thereof and delivery to
VCampus of an affidavit and indemnity of such loss, theft or destruction, in the
form attached hereto.

 

VCampus Agreement to Issue Warrants

 

Subject to approval by the VCampus Board of Directors, in consideration for the
conversion by the undersigned of shares of preferred stock into common stock of
VCampus as provided herein, VCampus agrees to issue a 5-year warrant to the
undersigned, in substantially the form attached hereto as Exhibit A, to purchase
a number of shares of VCampus common stock equal to 20% of the number of shares
of common stock issuable to the undersigned upon the conversion of the
undersigned’s preferred stock as provided herein, at a per share exercise price
equal to [40% premium to average closing sale price of the common stock on
Nasdaq over the five most recent trading days prior to conversion].

 

Issuance and Delivery Instructions:

 

Please issue and deliver certificates for the shares of VCampus common stock
being issued hereunder as follows:

 

Issued in the name of:

 

 

 

 

Delivered to the following address:

 

 

 

 

 

 

 

 

 

 

 

Preferred Stockholder Signature:

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

Acknowledged, agreed to and accepted:

 

 

 

VCampus Corporation

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------


 

AFFIDAVIT OF LOST CERTIFICATE

 

The undersigned, being duly sworn, deposes and says as follows:

 

3.                                       That the undersigned is the sole owner
and record holder of
                             (                   ) shares of Series
              Preferred Stock (the “Shares”) of VCampus Corporation, a Delaware
corporation (the “Company”), which Shares were represented by Stock Certificate
No.         (hereinafter, the “Certificate”).

 

3.                                       That the undersigned has never
endorsed, delivered, transferred, assigned or otherwise disposed of the
Certificate in any manner that would give any other person any interest therein;
that the undersigned has searched diligently for the Certificate but has been
unable to

locate the same; that the Certificate has been lost, destroyed or stolen; and
that the undersigned was the unconditional owner of the Certificate at the time
of loss.

 

3.                                       In order to induce the Company to
accept this Affidavit of Lost Certificate in lieu of the surrender of the
Certificate, the undersigned agrees: (a) to indemnify, defend and save harmless
the Company, and its shareholders, directors, officers and agents from any and
all claims, loss, damage or liability whatsoever arising out of or related in
any manner to the lost or destroyed Certificate and arising out of the
acceptance of this Affidavit of Lost Certificate, and (b) to promptly deliver or
cause the Certificate to be delivered to the Company in order to be cancelled in
the event that the Certificate is found or comes under the control of the
undersigned or its agents.

 

Dated:                           , 2003

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Warrant

 

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO
RULE 144 UNDER SUCH ACT.

 

WARRANT TO PURCHASE COMMON STOCK

of

VCAMPUS CORPORATION

 

This Warrant (the “Warrant”) is issued to                         or his
permitted assigns (“Holder”) by VCampus Corporation, a Delaware corporation (the
“Company”), on June 6, 2003 (the “Warrant Issue Date”) in consideration of the
Holder’s conversion of preferred stock into common stock, receipt of which
consideration is hereby acknowledged.

 

1.             Purchase Shares.  Subject to the terms and conditions hereinafter
set forth, the Holder is entitled, upon surrender of this Warrant at the
principal office of the Company (or at such other place as the Company shall
notify the holder hereof in writing), to purchase from the Company up to
                 shares of Common Stock of the Company (the “Warrant Shares”) at
the Exercise Price (defined below), subject to adjustment as provided in Section
8 (and subject to adjustment as provided in Section 5 in the event the Holder
elects the “cashless exercise” procedure in Section 5).

 

2.             Exercise Price.  The purchase price for the Shares shall be $3.85
per Warrant Share, as adjusted from time to time pursuant to Section 8 hereof
(the “Exercise Price”).

 

3.             Exercise Period.

 

(a)           This Warrant shall be exercisable commencing immediately upon
issuance and ending at 5:00 p.m. on the earlier of: (i) the fifth anniversary of
the Warrant Issue Date; or (ii) fifteen (15) days after the Company notifies the
Holder in writing that the average closing bid price of the Company’s Common
Stock on its Principal Market for twenty (20) consecutive trading days was a
price equal to at least three (3) times the Exercise Price.

 

5

--------------------------------------------------------------------------------


 

(b)           Notwithstanding any other provision herein, the Company shall not
be obligated to issue any Warrant Shares upon exercise of this Warrant if and to
the extent the issuance of such Warrant Shares would exceed the number of shares
of the Company’s Common Stock (the “Exchange Cap”) then permitted to be issued
without violation of the rules or regulations of the Principal Market, except
that such limitation shall not apply in the event that the Corporation obtains
the approval of its stockholders as required by applicable rules and regulations
of the Principal Market for issuances of the Company’s Common Stock in excess of
the Exchange Cap.  If and to the extent the Exchange Cap applies, no Holder
shall be issued, upon exercise of this Warrant, shares of Common Stock in an
amount greater than the product of (x) the Exchange Cap amount multiplied by (y)
a fraction, the numerator of which is the number of Warrant Shares originally
obtainable upon exercise of this Warrant and the denominator of which is the
aggregate amount of all Warrant Shares obtainable upon exercise by all holders
of warrants of like tenor issued in connection with the conversion of preferred
stock into common stock of the Company (the “Cap Allocation Amount”).  In the
event that any Holder shall sell or otherwise transfer all or a portion of this
Warrant, the transferee shall be allocated a pro rata portion of such Holder’s
Cap Allocation Amount.  In the event that a requested exercise would violate the
aforementioned rules, the Corporation agrees to undertake best efforts to obtain
such approval within 180 days of such request for exercise.  For the purposes of
this Warrant, “Principal Market” shall mean the American Stock Exchange, the New
York Stock Exchange, the Nasdaq National Market, or the Nasdaq Smallcap Market,
whichever is at the applicable time the principal trading exchange or market for
the Company’s Common Stock, based upon share volume.

 

4.             Method of Exercise.  While this Warrant remains outstanding and
exercisable in accordance with Section 3 above, the Holder may exercise, in
whole or in part, the purchase rights evidenced hereby.  Such exercise shall be
effected by:

 

(a)           the surrender of the Warrant, together with a duly executed copy
of the form of Notice of Exercise attached hereto, to the Secretary of the
Company at its principal offices; and

 

(b)           the payment to the Company of an amount equal to the aggregate
Exercise Price for the number of Warrant Shares being purchased.

 

5.             Net Exercise.  In lieu of exercising this Warrant pursuant to
Section 4, the Holder may elect to receive, without the payment by the Holder of
any additional consideration, Warrant Shares equal to the value of this Warrant
(or the portion thereof being canceled) by surrender of this Warrant at the
principal office of the Company together with the Notice of Exercise attached
hereto indicating such election, in which event the Company shall issue to the
holder hereof a number of Warrant Shares computed using the following formula:

 

Y (A - B)

X =                 A

 

6

--------------------------------------------------------------------------------


 

Where:         X =          The number of Warrant Shares to be issued to the
Holder pursuant to this net exercise;

 

Y =          The number of Warrant Shares in respect of which the net issue
election is made;

 

A =         The fair market value of one Warrant Share at the time the net issue
election is made;

 

B =          The Exercise Price (as adjusted to the date of the net issuance).

 

For purposes of this Section 5, the fair market value of one Warrant Share as of
a particular date shall be determined as follows:  (i) if traded on a securities
exchange or through the Nasdaq National Market or the Nasdaq SmallCap Market,
the value shall be deemed to be the average of the closing sale prices of the
securities on such exchange over the five (5) trading day period ending one day
prior to the net exercise election; (ii) if traded over-the-counter, the value
shall be deemed to be the average of the closing bid or sale prices (whichever
is applicable) over the five (5) trading day period ending one day prior to the
net exercise; and (iii) if there is no active public market, the value shall be
the fair market value thereof, as determined in good faith by the Board of
Directors of the Company.

 

6.             Certificates for Shares.  Upon the exercise of the purchase
rights evidenced by this Warrant, one or more certificates for the number of
Warrant Shares so purchased shall be issued as soon as practicable thereafter
(with appropriate restrictive legends, if applicable), and in any event within
ten (10) days of the delivery of the subscription notice.

 

7.             Issuance of Shares.  The Company covenants that the Warrant
Shares, when issued pursuant to the exercise of this Warrant, will be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens, and
charges with respect to the issuance thereof.

 

8.             Adjustment of Exercise Price and Kind and Number of Shares.  The
number and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

 

(a)           Subdivisions, Combinations and Other Issuances.  If the Company
shall at any time prior to the expiration of this Warrant (i) subdivide its
Common Stock, by split-up or otherwise, or combine its Common Stock, (ii) issue
additional shares of its Common Stock or other equity securities as a dividend
with respect to any shares of its Common Stock, or (iii) declare a cash dividend
with respect to any shares of its Common Stock, the number of shares of Common
Stock issuable on the exercise of this Warrant shall forthwith be
proportionately increased in the case of a subdivision or stock or cash
dividend, or proportionately decreased in the case of a combination. 
Appropriate adjustments shall also be made to the purchase price payable per
share, but the aggregate purchase price payable for the total number of Warrant
Shares purchasable under this Warrant (as adjusted) shall remain the same.  Any
adjustment under this Section 8(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.

 

7

--------------------------------------------------------------------------------


 

(b)           Reclassification, Reorganization and Consolidation.  In case of
any reclassification, capital reorganization, or change in the Common Stock of
the Company (other than as a result of a subdivision, combination, or stock
dividend provided for in Section 8(a) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant (subject to adjustment of the
Exercise Price as provided in Section 8), the kind and amount of shares of stock
and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate purchase price shall remain the
same.

 

(c)           Notice of Adjustment.  When any adjustment is required to be made
in the number or kind of shares purchasable upon exercise of the Warrant, or in
the Exercise Price, the Company shall promptly notify the holder of such event
and of the number of shares of Common Stock or other securities or property
thereafter purchasable upon exercise of this Warrant.

 

(d)           Issuance of New Warrant.  Upon the occurrence of any of the events
listed in this Section 8 that results in an adjustment of the type, number or
exercise price of the securities underlying this Warrant, the Holder shall have
the right to receive a new warrant reflecting such adjustment upon the Holder
tendering this Warrant in exchange.  The new warrant shall otherwise have terms
identical to this Warrant.

 

8

--------------------------------------------------------------------------------


 

9.             No Impairment.  Pursuant to the terms and conditions of this
Warrant, the Company shall: (i) reserve an appropriate number of shares of the
Company’s Common Stock to facilitate the issuance of shares to Holder pursuant
to this Warrant, (ii) not amend its articles or take any other action that would
materially impair Company’s ability to comply with the terms of the Warrant or
otherwise unfairly impair the rights of the Holder, and (iii) provide Holder
with reasonable notice before Company undertakes any significant corporate
action that would have a material impact upon Holder’s rights under the Warrant
or upon the rights of the holders of Common Stock generally.

 

10.           Representations and Warranties.  Pursuant to the terms and
conditions of this Warrant, the Company represents and warrants that (i) the
Company is properly organized and structured  pursuant to all applicable
corporate laws of the State of Delaware, (ii) the issuance of this Warrant has
been duly authorized by all necessary corporate action of the Company and does
not conflict with the terms any of the bylaws, articles of incorporation or
material agreements of the Company, and (iii) all reports and other information
filed with the United States Securities Exchange Commission were, on the date
they were filed,  complete and accurate in all material respects, and do not
make any material misstatement or omit to state any facts that are material to
the operations, financial results or prospects of the Company.

               

11.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.

               

12.           No Stockholder Rights.  Prior to exercise of this Warrant, the
Holder shall not be entitled to any rights of a stockholder with respect to the
shares of Common Stock issuable on the exercise hereof, including (without
limitation) the right to vote such shares of Common Stock, receive dividends or
other distributions thereon, exercise preemptive rights or be notified of
stockholder meetings, and such holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company.  However,
nothing in this Section 12 shall limit the right of the Holder to be provided
the Notices required under this Warrant.

 

13.           Successors and Assigns.  The terms and provisions of this Warrant
shall inure to the benefit of, and be binding upon, the Company and the Holder
and their respective successors and assigns.

               

14.           Amendments and Waivers.  Any term of this Warrant may be amended
and the observance of any term of this Warrant may be waived (either generally
or in a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Holder.  Any waiver or amendment effected
in accordance with this Section shall be binding upon each holder of any shares
of Common Stock purchased under this Warrant at the time outstanding (including
securities into which such shares have been converted), each future holder of
all such Shares, and the Company.

               

15.           Notices.  All notices required under this Warrant and shall be
deemed to have been given or made for all purposes (i) upon personal delivery,
(ii) upon confirmation receipt

 

9

--------------------------------------------------------------------------------


 

that the communication was successfully sent to the applicable number if sent by
facsimile; (iii) one day after being sent, when sent by professional overnight
courier service, or (iv) five days after posting when sent by registered or
certified mail.  Notices to the Company shall be sent to the principal office of
the Company (or at such other place as the Company shall notify the Holder
hereof in writing).  Notices to the Holder shall be sent to the address of the
Holder on the books of the Company (or at such other place as the Holder shall
notify the Company hereof in writing).

               

16.           Attorneys’ Fees.  If any action of law or equity is necessary to
enforce or interpret the terms of this Warrant, the prevailing party shall be
entitled to its reasonable attorneys’ fees, costs and disbursements in addition
to any other relief to which it may be entitled.

               

17.           Captions.  The section and subsection headings of this Warrant are
inserted for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.

               

18.           Governing Law.  This Warrant shall be governed by the laws of the
State of Delaware as applied to agreements among Delaware residents made and to
be performed entirely within the State of Delaware.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, VCampus Corporation caused this Warrant to be executed by an
officer thereunto duly authorized.

               

 

VCAMPUS CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address: 1850 Centennial Park Drive, Suite 200

 

Reston, Virginia 20191

 

 

 

Fax Number: (703) 654-7311

 

11

--------------------------------------------------------------------------------


 

 

NOTICE OF EXERCISE

To:

The undersigned hereby elects to [check applicable subsection]:

 

o                                    (a)           Purchase                
shares of Common Stock of                , pursuant to the terms of the attached
Warrant and payment of the Exercise Price per share required under such Warrant
accompanies this notice;

 

OR

 

o                                    (b)           Exercise the attached Warrant
for [all of the shares] [                of the shares] [cross out inapplicable
phrase] purchasable under the Warrant pursuant to the net exercise provisions of
Section 5 of such Warrant.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for its own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.

 

 

WARRANTHOLDER:

 

 

 

 

 

 

 

Address:

 

Date:

 

 

Name in which shares should be registered:

 

12

--------------------------------------------------------------------------------